                                                                                     RECEIVED
                                                                                   in Clerk's Office
                                                                                      MAY 0 6 202n -                              A ie ► 1 Zd. ~
   14,~K;,V-C~, ate                                 u                        U.S. District Court -&5 No- 3:19- G9 0 0 0 37
                                                                            Middle District of TN

                       ?-C& ` kl,,s                                                            kt.CJT.k, cm4 V ,*!S                   I AlVIq me-

     s ~~U 'k~~.r-_~rt~~,~e                        SogZFs'03 t.. • ~ o ors: ~~- •~ud :e,                                 r~,.~.'.er..~, ~M wr~~ch

   Iyod 11nis le kr .}d                                            4 0u ': Qh ex~-ruoaaiv,\«.ra L► r•C ,ms4z, cc `

    ~,a          C           a`                                              under . 3.6*8


             -                 Dn                                         Cgsq-            AQt e r       Q . 661 S o-n caktea          ne

                       pp4e .avIA :LAA we                                                                            . }_.
                                                                          w(w sele-CWo . a v~ LI amf- Ga kj& ewe
   Ilu 2c                    ire A4.;                    a                  w(I     r,, rt% ~-1 y i,Ge W.rje ' r~~51e~
  can U. ✓ tr
           A o 5n eUr. Cora                                              kw► on                               Lo wk<<~ wai s UJf

   lAs h             v erase Cuu             IrKv no v ev,ce N.o kcfor t s um flo Se~ oKRiise L6,j (-US611
    0iv►~5.           Lo W. 1R~s<<. Gs.ses           ~;.        .,Seor~-e.. /i► d=                   ~       o-           we                           ewr.



    In~ Su rdlse                  e,'Ise                                  ca vitn'PILAeld e arefs                    wq                       ~~ ,rn

    arekobe                                                    0 64fio         o~kce( Ctqll b SCI                    je T

                                     c,5     V 14 WA4 it                            Wmrd¢v \ Gvvevj ed                     ► m vno #0 t4w(, I-C3

   ~1v5~ (,o                                                                (f u-q~-ka +0 f rov«je.4 Caps of                   tver                    e

             ar-ylown vjW         6AU v1.0 C.(C.(eSs             Cw           r-m C        CO e(     Jo + VI0VL                oven v✓a lT(      Utn
   OL   ('e(P-C45e             ~R A-o be(-          tokA lCOCA                     a n ow ber-wuse                 awe    3 ,,'~►~~~~~d~~ o~
   Jae                             was 49-Vo            T1vx                e QVAftu                << elJevI w&Hn Vm JvIwCA lv e vk
        -.            A rC.Lk\. W L~Aoj4 WoACs (s a eC, . S c T ke<                                          <eh. -~ S cay. L is re ve s f
        sea          -p-        uc ` v) 64-                      e Vneedei ~o                        vvw ~,1► It We            b f +w Cwfc Oct
        owe C~h~v`ew.en~. 3vd e T v                               1 le'dw -T so ca ~,oh o~                                  v er-         rC               ell
                                           "I vi        a~       • fin    1        (FUJI   I    d   Kt    Irk V 1~ ~nlVI         CX V4- hty e i L
                                                                                                                     i
                           ors ji 5o Z        le W VA A                  e (c s 0 v►s                Q&L I,
                                                                               1
   6k(lS1ot4 QVa T 65                         So VVIuCln         2~t1~ 11. ~1 ~os~ a Wc~e,Z ~~a C                                     2e r• ;1 01 -

   o~~ ar      ~(eCcovS Vvlomejn4s Q- ~ vw1                 vi" tos~ ~v~ N,oI us~A    Was
                                                                               ^^U
   to ~- ticc~~       w► (A\t ^ J V5V WCjlj~VIAJ C~nCnh~(' Or re w,~ eM 11o~t ~L   w uww~~
Case 3:15-cr-00037 Document 1245 Filed 05/06/20 Page 1 of 4 PageID #: 5484
    c~ fl ~k . ~ w~ ~                      ~n.~,~e s v re r~             ~<<d s wC► o ~s             o iv,        ~o ~ ~ ~~ c~.00l ~-t~, cs
_ Co At          _ ~~~a ~             e4                   air                                                             in
                                                                                                                                           --       ---
 ~~t~tio[~                                                   d" s,vwke ~,~~-t~erw~~ "0 e~~c-c,ho~ fo -
                                                                                                     ~r4isc                            —
- bids .             ids, 6s                                   R4 9gm fe 'acco ~Gs~w_ev< s o~ y&avr~.~ - — —
    ~`o v/ +. j ln~ y al'e vy                    be► w~ r~ies2~ urle.v- Cdgckrk-d GvI ~Ava he - 1te4k ~6  — -.---
     2 o }- kUre                  r it-Am            InQea to [oe q~              6r mq eNtr 124r k'f3. I16V'aw (t`oW                  —        -
          1~~~e.                                                                     [r~Jd" l S `how. .L In CU V1BV
            (~ n_                n_              t   ~                                             1,          t
                                 }-e.2 ~ kl`q ~~s" wi~l M4f a 09-.. ~ :dcdh'L PQAves~ i\ . TwGS                           :Yl~M 0                   -
-- Gr'ts        S ev~4'   -IO         Vhtt At -'VA.t'-
                                                   1 M .ttj-             Jr-~J          `' ko ~ 6-me &OVLP-       a1                                ----
      T c wvt e,H v 2 t vk -tv.J o wee,~Cs .cc~~                     fi kv
                                                                         _►oc~J. T . w A 1)             i c~oJ=sec                                       -
   -~p ~gA aye- My~sevjkyNce for fVe feqWn                                   P&     re ease +'o V ►.Q .CA~'~~~e~,~sLv~e --- .
  +if. f,~~e mac.                WA           C           CQO J to <<2              ~i G ~h!~ Sef
                                                                                               v\ vxe '4ou ca " CJ                                      --


          Ic;                          b k<< }
                            11
    ~(`d vJ+t-\                  kat Lw.~ l~Y~ 40 1                      t-'6A           o V U . 04.h                                               --
    [~s               Iv(~-abc ( J~ -me - ZleAR T ~,;~ Vlne                        nis        u~n4sscod }e         G~ec     edvL       b~       -
     L                                                            w ~1~ . ca tw t use fo                                                            ---
                      1                              ~.                                                      ('j .              en s




                                                                                                        ""9 .T a~~~                    50~o~y
                                                                                                             Aj
                                                                                                         rc L     (, VI




                    Case 3:15-cr-00037 Document 1245 Filed 05/06/20 Page 2 of 4 PageID #: 5485
                                                 P
                                                 oe
                                                         ~    n
A


                                                 G       ~<
                                                 W        S       `




                                                 -'i




                                                       ai•'




    Case 3:15-cr-00037 Document 1245 Filed 05/06/20 Page 3 of 4 PageID #: 5486
0




    Case 3:15-cr-00037 Document 1245 Filed 05/06/20 Page 4 of 4 PageID #: 5487
